    CASE 0:15-cr-00237-JRT-BRT Doc. 215-2 Filed 07/13/20 Page 1 of 1

                                                                                                 \J | .-¡




               Messenger is freel
               Unlike texting, there's no per-message
               charge ånd there are no limits.

    Facebook User                                                                       m
               70 350      5   I 68 @fäcebook.com
                Dear Prince Sarn Hamade,
                I am the brother of Çhris Neveling, the person
                who stole money from Lor Hamade, he has
                stolen from my parents,myself and rny two
                sisters. lf by any chance you mlght be aware of
                his whereabouts the information will be greatly
¡
I               apprecíated.

                Best Regards

                Steg Neveling
                Li ,l;rììti,ìl ,i   :¿(.i   l:¡ iì, 'ì' i   1.i   i \'/'   l"i



                Pri nce S¿nt"t l-la¡lt¿l cle
                just get ur message now leo'.re for rlie ur
                number n i will phonen                            u
                                                                                                  Exhibit 2
                                                                                            15-237(1) (JRT/BRT)
                                                                                              ffi lr-l:t
    Your   cannot reply to this colìve[';ätìo                                                 Ð$flBtr
                                                                                              Np,, , | ,
                                                                                                            I

                                                            Defendant's Exhibit 2 U.S. v.                         ,



                                                            Hamade 15-237(1) (JRT/BRT)
